DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 06/14/2019 for application number 16/441,825.
2.    	Claims 1-20 are presented for examination. Claims 1, 8 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 06/14/2019, 05/27/2021 and 07/16/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5, 6, 8, 9, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US Pub 2018/0151087) in view of Xie et al. (US Pub 2019/0235833) hereinafter Xie and further in view of Victor Fragoso (TranslatAR: A mobile augmented reality translator, 1022 IEEE Workshop, 10 February 2011).


Regarding claim 1, Wise teaches, a method comprising: 
analyzing, by a processor of a computing system, speech recorded in an environment to detect a word used in a conversation between a first speaker and a second speaker that is in a language different from other words in the conversation, wherein a target user is in the environment with the first speaker and the second speaker (Wise; conversation of NPC 17 and 19, player 14 learning using dictionary 10 which is accessible and player 14 access the words in dictionary to include a complete first language translation, foreign language definition (NPC 17 and 19 having a conversation and player 14 is mapping a word in dictionary for foreign language translation); paragraph 110).
Wise does not teach expressly, 
isolating, by the processor, an object associated with the word within an augmented reality environment of the target user located in the environment.
However, Xie teaches,
 isolating, by the processor, an object associated with the word within an augmented reality environment of the target user located in the environment (Xie; user input speech to segment the words and based on the segmented word display augmented reality information, as example, input speech “please recommend me a sofa suitable for and matched with space and decoration style of my home” and augmented reality display sofa based oon the keywords “space”, “style” and “sofa”; paragraph 66).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Xie’s technique of display corresponding object of related text in augmented reality to modify providing a translation of words when conversation between two users of Wise. The motivation for doing so would have been for based on speech and augmented reality environment interaction, to improve an interaction efficiency of augmented reality environment.

Wise and Xie do not teach expressly,
determining, by the processor, a confusion level of the target user based on a use of the word in the conversation; and 
implementing, by the processor, an augmented reality technique based on the confusion level of the target user.  
However, Fragoso teaches,
determining, by the processor, a confusion level of the target user based on a use of the word in the conversation (Fragoso; as shown in figure 1 on page 2, user taps the speech input word which is unfamiliar to be conveyed therefore TranslateAR presented a translates the particular text; page 2); and 
implementing, by the processor, an augmented reality technique based on the confusion level of the target user (Fragoso; input speech word being taps by user to be translated by TranslateAR and presents the translation as Augmented Reality overlay; page 2).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Fragoso’s technique of display translation of unfamiliar word to be conveyed to modify providing a translation of words when conversation between two users, and display corresponding object of related text in augmented reality of Wise and Xie. The motivation for doing so would have been for automatic translation of visual text that has an efficient and easy-to-use input and a natural and compelling form of presentation.

Regarding claim 2, Wise, Xie and Fragoso teaches all of the claim 1. Wise further teaches,
rendering, by the processor, a text translation of the word in the augmented reality of the target user, which assists the target user in learning the word in multiple languages (Wise; assisting player 14 in the learning foreign language through the dictionary 30, provide translation of specific word; paragraphs 43 and 44)

Regarding claim 5
searching, by the processor, for an object in the environment that correlates to the word detected as a function of the analyzing, by processing environmental data received from a plurality of input mechanisms installed in an environment (Xie; when camera does not capture a specific object, in augmented reality environment user enter the instructions input as “please recommend me a sofa suitable for and matched with space and decoration style of my home” and system extract the words and based on the recognized words find an operation instruction to display sofa; paragraph 66); and 
alerting, by the processor, the target user to a location of the object within the environment (Xie; augmented reality receive the lookup instruction to display sofa and system display augmented reality information of the sofa in the current augmented reality sub-environment scenario (informing user for displaying sofa as per user speech input instruction); paragraph 66).  

Regarding claim 6, Wise, Xie and Fragoso teaches all of the claim 1. Xie further teaches,
generating, by the processor, an object in the augmented reality environment of the target user that correlates to the word detected as a function of the analyzing (Xie; when camera does not capture a specific object, in augmented reality environment user enter the instructions input as “please recommend me a sofa suitable for and matched with space and decoration style of my home” and system extract the words and based on the recognized words find an operation instruction to display sofa; paragraph 66).  

Claim 8 is system claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the combination of Wise, Xie and Fragoso teaches a processor (Xie; fig. 3; processor 016; paragraph 110); a memory device (Xie; fig. 3; memory 028; 110) coupled to the processor (Xie; fig. 3; processor 016; paragraph 110); and a computer readable storage device coupled to the processor (Xie; fig. 3; processor 016; paragraph 110), wherein the storage device (Xie; fig. 3; memory 028; 110) contains program code executable by the processor via the memory device to implement a method comprising:

Claim 9 is system claim that corresponding to method claim 2. Therefore, they are rejected for the same reason as claim 2 above.

Claims 12-13 are system claims that corresponding to method claims 5-6. Therefore, they are rejected for the same reason as claims 5-6 above.

Claim 16 is a computer program product claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the combination of Wise, Xie and Fragoso teaches a computer program product, comprising a computer readable hardware storage device (Xie; fig. 3; memory 028; 110) storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor (Xie; fig. 3; processor 016; paragraph 110) of a computing system implements a method comprising

Claim 17 is a computer program product claim that corresponding to method claim 2. Therefore, they are rejected for the same reason as claim 2 above.

Claim 20 is a computer program product claim that corresponding to method claim 6. Therefore, they are rejected for the same reason as claim 6 above.



Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US Pub 2018/0151087) in view of Xie et al. (US Pub 2019/0235833) hereinafter Xie and further in view of Victor Fragoso (TranslatAR: A mobile augmented reality translator, 1022 IEEE Workshop, 10 February 2011) as applied to claims 1, 8 and 16 above, and further in view of Dodds et al (US Pat. 10,638,248) hereinafter Dodds.

Regarding claim 3, Wise, Xie and Fragoso teaches all of the claim 1. Wise, Xie and Fragoso do not teach expressly, 
wherein the augmented reality technique includes: initiating, by the processor, an augmented reality game within the augmented reality of the target user to distract the target user from the conversation.
However, Dodds teaches,
wherein the augmented reality technique includes: initiating, by the processor, an augmented reality game within the augmented reality of the target user to distract 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Dodds’s technique of distracting user by siblings conversation in AR game to modify providing a translation of words when conversation between two users, and display corresponding object of related text in augmented reality, and display translation of unfamiliar word to be conveyed of Wise, Xie and Fragoso. The motivation for doing so would have been for efficiently improve an accuracy of an audio experience presented in AR headset.

Claim 10 is system claim that corresponding to method claim 3. Therefore, they are rejected for the same reason as claim 3 above.

Claim 18 is a computer program product claim that corresponding to method claim 3. Therefore, they are rejected for the same reason as claim 3 above.



Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US Pub 2018/0151087) in view of Xie et al. (US Pub 2019/0235833) hereinafter Xie and further in view of Victor Fragoso (TranslatAR: A mobile augmented  as applied to claims 3, 10 and 18 above, and further in view of Seligmann et al (US Pub. 2017/0038943) hereinafter Seligmann.

Regarding claim 4, Wise, Xie, Fragoso and Dodds teaches all of the claim 3. Wise, Xie, Fragoso and Dodds do not teach expressly,
dynamically creating, by the processor, a gaming context within the augmented reality of the target user that navigates the target user away from the first speaker and the second speaker; 
wherein a distance that the target user is navigated away from the conversation correlates to a loudness of the conversation
However, Seligmann teaches,
dynamically creating, by the processor, a gaming context within the augmented reality of the target user that navigates the target user away from the first speaker and the second speaker (Seligmann; As the user 302 moves away from other sound sources, those sound sources can dim or fade as if the sound was coming from a farther distance (user move away from the sound source as conversation among plural users); paragraph 55, further, the system 100 can use a three-dimensional particle system to dynamically layout and order the various audio recordings that are playing and audible in the three-dimensional sound space; paragraph 82); 
wherein a distance that the target user is navigated away from the conversation correlates to a loudness of the conversation (Seligmann; the distance between the user and the plurality of sound sources can be based on an apparent three-
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Seligmann’s technique of user moving farther away from sound source to modify providing a translation of words when conversation between two users, and display corresponding object of related text in augmented reality, and display translation of unfamiliar word to be conveyed, and distracting user by siblings conversation in AR game of Wise, Xie, Fragoso and Dodds. The motivation for doing so would have been to provide a convenient and efficient way to review large volumes of data that include a mix of audio and visual elements to improve audio.

Claim 11 is system claim that corresponding to method claim 4. Therefore, they are rejected for the same reason as claim 4 above.

Claim 19 is a computer program product claim that corresponding to method claim 4. Therefore, they are rejected for the same reason as claim 4 above.



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US Pub 2018/0151087) in view of Xie et al. (US Pub 2019/0235833) hereinafter Xie and further in view of Victor Fragoso (TranslatAR: A mobile augmented reality  as applied to claims 1 and 8 above, and further in view of Dow et al (US Pub. 2017/0090561) hereinafter Dow.

Regarding claim 7, Wise, Xie and Fragoso teaches all of the claim 1. Xie further teaches, 
isolating the object associated with the word (Xie; when camera does not capture a specific object, in augmented reality environment user enter the instructions input as “please recommend me a sofa suitable for and matched with space and decoration style of my home” and system extract the words and based on the recognized words find an operation instruction to display sofa; paragraph 66).
Wise, Xie and Fragoso do not teach expressly,
wherein the confusion level of the target user is predicted by detecting a mobility behavior and a facial expression of the target user
However, Dow teaches,
wherein the confusion level of the target user is predicted by detecting a mobility behavior and a facial expression of the target user (Dow; as displaying the text, device monitors user’s facial expression to determine stress and frustration with other biometric characteristics such as heart rate and movement monitoring (based on the user facial expression and movement monitoring determine the user frustration (confused)); paragraph 42)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Dow’s technique of determining frustration based on facial expression and movement monitoring to modify providing a translation of words when 

Claim 14 is system claim that corresponding to method claim 7. Therefore, they are rejected for the same reason as claim 7 above.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wise (US Pub 2018/0151087) in view of Xie et al. (US Pub 2019/0235833) hereinafter Xie and further in view of Victor Fragoso (TranslatAR: A mobile augmented reality translator, 1022 IEEE Workshop, 10 February 2011) as applied to claim 8 above, and further in view of Woolf et al (US Pub. 2008/0254431) hereinafter Woolf.

Regarding claim 15, Wise, Xie and Fragoso teaches all of the claim 8. Wise, Xie and Fragoso do not teach expressly,
creating, by the processor, a profile of the target user over time, and comparing the profile of the target user to a database of profiles of other target users to assist in determining the confusion level of the target user 
However, Woolf teaches,
creating, by the processor, a profile of the target user over time (Woolf; user first time create a profile 110; paragraph 53), and comparing the profile of the target 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Woolf’s technique of providing recommendation based on comparing profile with other users to modify providing a translation of words when conversation between two users, and display corresponding object of related text in augmented reality, and display translation of unfamiliar word to be conveyed of Wise, Xie and Fragoso. The motivation to improving a particular skill of the user may be advanced more rapidly with accessing learning application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lovitt et al. (US 2020/0134026 A1) teaches identify the spoken words by speaking user and translating the identified words into a second language ([abstract]). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143